DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 05/17/2022 Amendments/Arguments, which directly amended claims 1, 3-4, 9-10, 13, 18; cancelled claims 5, 14; added new claims 21-22; and traversed the rejections of the claims of the 02/17/2022 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-4, 6-13, and 15-22 are allowed.
Regarding claims 1, 10, and 18,  a system, method for detecting a tracking problem associated with maneuvering of a machine as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0339134 discloses a method and apparatus for generating an action policy for controlling an autonomous vehicle.  In particular, the method and apparatus include a memory operative to store a map data, a sensor operative to provide a location, a yaw rate sensor operative to measure a yaw rate, a processor for receiving the yaw rate, and a processor for determining a yaw rate calibration bias in response to the yaw rate, the location, and the map data, and a vehicle controller for controlling a vehicle in response to the yaw rate calibration bias.
US 10,761,531 discloses an induction control system for an autonomous-traveling vehicle that performs traveling and work autonomously while measuring the position of the traveling vehicle by using a satellite positioning system, the induction control system being characterized by, when the autonomous-traveling vehicle is moved backward, setting a virtual antenna position more backward, by a predetermined distance, than the antenna position of the satellite positioning system, and performing a lateral control by using a lateral deviation from a target path at the virtual antenna position.  This makes it possible to travel along a pre-designed target path during a forward movement, turning, and a backward movement of the autonomous-traveling vehicle.
US 9,567,004 discloses a method for vehicle path tracking with error correction comprises steps of: acquiring vehicle instant information and a target path; developing a predictive path in accordance with the vehicle instant information; determining a vehicle yaw rate threshold value in accordance with the vehicle instant information; calculating a steering angle corresponding to the vehicle yaw rate threshold value; estimating a lateral error correction value corresponding to the steering angle; determining whether the lateral error correction value is not greater than an error value between the target path and the predictive path; controlling a vehicle to turn the steering angle corresponding to the lateral error correction value when the lateral error correction value is less than the error value; and controlling the vehicle to turn the steering angle corresponding to the error value when the lateral error correction value is greater than the error value.
US 8,612,084 discloses an autonomous navigation system for a tracked or skid-steer vehicle.  The system includes a path planner that computes a series of waypoint locations specifying a path to follow and vehicle location sensors.  A tramming controller includes a waypoint controller that computes vehicle speed and yaw rate setpoints based on vehicle location information from the vehicle location sensor and the locations of a plurality of neighboring waypoints, and a rate controller that generates left and right track speed setpoints from the speed and yaw rate setpoints.  A vehicle control interface actuates the vehicle controls in accordance with the left and right track speed setpoints.
US 8,078,373 discloses a method for predicting the dynamics of a vehicle using information about the path on which the vehicle is travelling that has particular application for enhancing active safety performance of the vehicle, to improve driver comfort and to improve vehicle dynamics control.  The method includes generating a preview of a path to be followed by the vehicle where the preview of the path is generated based on actual values of a plurality of vehicle parameters.  The method further includes obtaining a corrected value of at least one of the plurality of vehicle parameters corresponding to the actual values of each of the plurality of vehicle parameters, wherein the corrected value of the at least one of the vehicle parameters is obtained based on a target path to be followed by the vehicle on the road, and wherein the target path is obtained on the basis of a plurality of road parameters.
US 6,901,319 discloses a method for controlling a ground vehicle, for automated steering control of the vehicle or the like.  The method of the present invention includes using a GPS receiver or the like and an inertial gyro or the like for providing automated steering control of the ground vehicle.  A difference between a measured off-track error and a lateral error command is fed into a lateral error control loop, producing a lateral velocity command.  Then, a difference between a measured lateral velocity and the lateral velocity command is fed into a lateral velocity control loop, producing a yaw rate command.  Finally, a difference between a measured yaw rate, the yaw rate command, and a curved track yaw rate for the intended path of the vehicle is computed and fed into a yaw rate control loop, producing a valve command for steering the ground vehicle on or towards its intended path.  Inputs such as measured wheel slip and the like are used to estimate the steering authority of the steered wheels of the vehicle; the estimated steering authority and/or the actions of a user driving the vehicle are used to adjust the gain of the yaw rate control loop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646